—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 10, 1997, convicting defendant, upon his plea of guilty, of two counts of murder in the second degree, and sentencing him to concurrent terms of 17 years to life, unanimously affirmed.
Defendant’s claim that the court improperly accepted his guilty plea is unpreserved for appellate review because he failed to move either to withdraw his plea or to vacate the judgment of conviction and this case does not fall within the narrow exception to the preservation requirement (see, People v Lopez, 71 NY2d 662, 665-666). Defendant’s utterances, viewed in their entirety, cast no significant doubt on either the voluntariness of his plea or on his guilt (see, People v Toxey, 86 NY2d 725). When defendant equivocated on the issue of intent, the court made a sufficient inquiry and defendant’s responses establish that he understood the nature of the charge and knowingly pleaded guilty to it. Concur — Sullivan, J. P., Nardelli, Williams, Rubin and Andrias, JJ.